DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Han Saem Hong on April 13th, 2022.
The application has been amended as follows:

Regarding claim 21, the phrase, “controller of claim 16” has been corrected to -- “The controller of claim 16” --.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is within the provisions of 37 CFR 1.97 compliance.  Accordingly, the information disclosure statement is being considered by the examiner.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 – 4 and 7 - 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “A control method of a robotic system that includes a robot having a robotic arm and an end effector, the method comprising: deriving an approach location at which the end effector grips an operation object; deriving a scan location for scanning an identifier of the operation object; and based on the approach location and the scan location, creating or deriving a control sequence to instruct the robot to execute the control sequence, wherein the control sequence includes the following :gripping the operation object at a start location; scanning identification information of the operation object with a scanner located between the start location and a task location; temporarily releasing the operation object from the end effector and regripping the operation object by the end effector to be shifted, at a shift location, when a predetermined condition is satisfied; and moving the operation object to the task location; a non-transitory computer-readable medium storing processor instructions for performing a control method of a robotic system that includes a robot having a robotic arm and an end effector, the processor instructions including: an instruction for deriving an approach location at which the end effector grips an operation object; an instruction for deriving a scan location for scanning identification information of the operation object; and an instruction for creating or deriving a control sequence to instruct the robot to execute the control sequence, based on the approach location and the scan location, wherein the control sequence includes the following: gripping the operation object at a start location; scanning an identifier of the operation object with a scanner located between the start location and a task location; temporarily releasing the operation object from the end effector and regripping the operation object by the end effector to be shifted, at a shift location, when a predetermined condition is satisfied; and moving the operation object to the task location; a controller of a robotic system that includes a robot having a robotic arm and an end effector, the controller executing the control method comprising: a communication device configured to communicate with a remote device; a processor coupled to the communication device, wherein the processor is configured to execute a control method, the control method comprising: deriving an approach location at which the end effector grips an operation object: deriving a scan location for scanning an identifier of the operation object: and based on the approach location and the scan location, deriving a control sequence to instruct the robot to execute the control sequence, wherein the control sequence includes: scanning identification information of the operation object with a scanner located between the start location and a task location, temporarily releasing the operation object from the end effector and regripping the operation object by the end effector to be shifted, at a shift location, when a predetermined condition is satisfied; and moving the operation object to the task location.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ian Jen/Primary Examiner, Art Unit 3666